Opinion of the Court by
Judge Duvall:
The appellant’s motion for a judgment against the appellee for money collected by him as his attomey-at-law seems to have been properly dismissed'. For a valuable consideration the appellant authorized the appellee to collect and retain for his own use the amount which he did collect and retain. This the appellant’s counsel in this court does not controvert. But he insists that the contract for retainer was champertous and void. The record con*389tains no allegation of or attempt to prove any such, illegality. And this court will not presume champerty nor infer it without strong proof. The proportion between the amount collected and that retained is the only fact which squints at champerty; but this, per se, does not even tend to prove it, and especially as the appellee’s services in obtaining and enforcing the judgment in the appellant’s favor, a portion of the amount of which the appellee retained, was not the only consideration of their contract.
Wherefore, the judgment appealed from is affirmed.